Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 30, 2015.




                                         In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00617-CR



                     IN RE LAMONN E. BLUNT, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               185th District Court
                              Harris County, Texas
                        Trial Court Cause No. 1132233-C

                         MEMORANDUM OPINION

      On July 20, 2015, relator Lamonn E. Blunt filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Chris Daniel, Harris County District Clerk, to file relator’s supplemental
application for writ of habeas corpus.
       This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.               Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk.1

       Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                            PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
         In his petition, relator apparently has confused this court with the district court as his
request for relief appears to be directed to the lower court.
                                                2